DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 5/31/2022 amended claims 1, 3-4, 7, 10-11, 15-17, cancelled claims 18-19 and added new claims 21-22.  Applicants addressed the IDS issues form the office action mailed 3/4/2022; therefore this issue is withdrawn.  Applicants’ amendments overcome the 35 USC 112 rejections from the office action mailed 3/4/2022; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Kawasaki and JP ‘330 in view of Kawasaki from the office action mailed 3/4/2022; therefore these rejections are withdrawn.  Applicants filed a terminal disclaimer to obviate the double patenting rejection from the office action mailed 3/4/2022; therefore this rejection is withdrawn.  For the reasons stated below claims 1-17 and 20-22 are allowable.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND line 1 on page 1 of the specification as follows:  
ADD the phrase:
----- “This application is a 371 of PCT/JP2017/013699 filed 03/31/2017.” -------    



Claims Allowed
The following is an examiner’s statement of reasons for allowance:  as evidenced by the prior art references of record, it is well known in the art for quenching oils to include water, alkylene glycol ethers and polyoxyalkylene glycols (all of which are well known in the art).  However, the quenching lubricant compositions of the instant application are unique in that they are limited to a narrow range of alkylene glycol ethers that have certain solubility parameters present in a narrow concentration range.  These specific compositions lead to enhanced cooling capability when compared to formulations not comprising the specific compounds discussed above within the specified concentration ratios, which is unexpected.          
Applicants have compared their compositions to a known set of composition which adequately represent the closest prior art.  From the tables of the instant specification it is evident that applicants’ example formulations perform much better in terms of cooling capability than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1-17 and 20-22 are allowed.          

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771